Decision of District Court dismissing the petition affirmed. The testimony of the claimant at a hearing upon his first application for unemployment benefits that he would not accept employment paying only $25 a week was competent evidence in the present proceedings which are based upon a second application for benefits. The ground of the instant appeal and the only contention of the claimant is that there was error of law- in the decision denying his second application for benefits because that decision resulted from incorporating the evidence adduced at the previous hearing into the hearing given upon his second application. Such a contention is not supported by anything appearing in the record and consequently cannot be sustained.